Citation Nr: 1448212	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) with depression, currently assigned staged ratings of 30 percent prior to March 22, 2012 and 70 percent from that date.

5.  Entitlement to an effective date earlier than March 22, 2012 for a rating of 70 percent for PTSD.

6.  Entitlement to a compensable rating for bronchitis.

7.  Entitlement to a rating in excess of 30 percent for ulcerative colitis with aggravation of hemorrhoids.

8.  Entitlement to a rating in excess of 30 percent for degenerative osteoarthritis and disc disease of the cervical spine with herniated disc.

9.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right upper extremity.

10.  Entitlement to a rating in excess of 20 percent for degenerative osteoarthritis of the thoracic and lumbar spine.

11.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

12.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986, November 1994 to March 1996, May 1998 to September 1998, November 1998 to March 1999, December 2000 to March 2001, and from August 2001 to June 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2006, June 2007, January 2008, June 2012, and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the RO increased the Veteran's rating for ulcerative colitis to 30 percent, effective June 3, 2004.  These matters (except for the matters of increased ratings and an earlier effective date for PTSD, and the matter of service connection for prostate cancer) were remanded by the Board in December 2011.

The issues of service connection for a disability manifested by dizziness and for prostate cancer are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's tinnitus is reasonably shown to be related to his service-connected hypothyroidism.

2.  The Veteran's PTSD is reasonably shown to be manifested by total occupational and social impairment throughout the period in appellate status.

3.  The Veteran's bronchitis disability is not more nearly approximated by Forced Expiratory Volume in one second (FEV-1) value of 71 to 80 percent predicted or less, or a Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent or less, or; Diffusing Capacity (DLCO) of 66 to 80 percent.

4.  The Veteran's ulcerative colitis is not shown to be severe and is not manifested by numerous attacks a year and malnutrition.

5.  In December 2011, prior to the promulgation of a Board decision in the matters of the ratings for the cervical spine, thoracic and lumbar spine, radiculopathy of the right upper and lower extremities, and the right knee disabilities, the Veteran requested that his appeal in such matters be withdrawn.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  A 100 percent rating is warranted for PTSD for the entire period in appellate status (June 3, 2004 to the present).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2014).  

3.  Because this decision awards the Veteran a 100 percent rating for his PTSD throughout representing a full grant of the benefits sought on appeal with respect to the PTSD claim, there remains no case or controversy with respect to the matter of an earlier effective date for PTSD over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).

4.  A compensable rating for bronchitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Code 6600 (2014).  

5.  A rating in excess of 30 percent for ulcerative colitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Code 7323 (2014).  

6.  The criteria for withdrawal of an appeal are met as to the claims seeking increased ratings for the cervical spine, thoracic and lumbar spine, radiculopathy of the right upper and lower extremities, and the right knee disabilities; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2005 and February 2007, VA notified the Veteran of the information needed to substantiate and complete his claims for increased ratings for bronchitis and ulcerative colitis, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeals were most recently readjudicated by the RO in the August 2014 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

[The Board notes that given the favorable disposition of the matters of service connection for tinnitus and an increased rating for PTSD, and given the withdrawal of the appeal in the matters of increased ratings for the cervical spine, thoracic and lumbar spine, radiculopathy of the right upper and lower extremities, and the right knee disabilities, further discussion of the VCAA regarding these matters is not necessary.]

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO also arranged for VA examinations in April 2006, March 2007, November 2008, November 2010, and July 2014.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Tinnitus

It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He has suggested that such is related to his thyroid problems.  The Board notes that the Veteran is service-connected for hypothyroidism.  What remains for consideration is whether the Veteran's tinnitus is caused or aggravated by his hypothyroidism.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this regard, there is both positive and negative evidence.  The positive evidence includes the Veteran's statements as to symptomatology he is competent to report, an article from the Mayo Clinic which suggests that thyroid abnormalities can cause tinnitus, and a September 2012 opinion from the Veteran's private audiologist which notes that the Veteran reported his tinnitus began in 2002 after being diagnosed and treated for thyroid cancer, and that a history of hypothyroidism could possibly be the cause of his tinnitus.  

The negative evidence includes a December 2008 VA examiner's opinion that tinnitus was less likely than not caused by or a result of hypothyroidism because "while hypothyroidism is a definite risk factor associated with tinnitus, given that [the] veteran claimed that it began around [the] time of diagnosis [of hypothyroidism]" in 2002 but then denied it in 2005, it's unlikely that tinnitus is due to his hypothyroidism.   The Board finds this opinion is less probative than the positive evidence of record because it did not consider whether the Veteran's hypothyroidism may have aggravated his tinnitus and further, appears to find that tinnitus is unrelated to hypothyroidism based solely on a temporal argument.  Regardless, the law provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding the etiology of a disability, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

[The Board notes that March 2012 and July 2014 negative opinions by a VA examiner found that the Veteran's tinnitus was not caused by acoustic trauma in service.  As the Board is considering whether tinnitus may have been caused or aggravated by his hypothyroidism, these opinions are not relevant to the question being considered.]

Accordingly, resolving all doubt in favor of the Veteran, the Board concludes that the evidence supports a finding that the Veteran's tinnitus is secondary to his service-connected hypothyroidism and thus, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

PTSD

The Veteran is presently rated 30 percent (prior to March 22, 2012) and 70 percent (from March 22, 2012) for PTSD under Code 9411, which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

Following a review of the evidence, the Board finds that the Veteran's PTSD warrants a 100 percent schedular rating throughout.  In this regard, the Board notes that a December 2003 STR notes that the Veteran had a diagnosis of PTSD and a GAF score of 35, which suggests severe symptomatology.  In April 2011, he was again noted to have "severe PTSD" and a GAF score of 40 was assigned.  Further, a Social Security Administration (SSA) disability determination found that the Veteran was totally disabled since 2003 due in part to severe PTSD.  Significantly, on March 2012 and July 2012 VA examinations, the Veteran was noted to have total occupational and social impairment. 

The Board acknowledges that there is some evidence of record which suggests a disability picture in which the Veteran retains some occupational and social function; however, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is shown to have PTSD manifested by total occupational and social impairment and a 100 percent rating is warranted throughout.

As the Veteran's claim for an increased rating has been granted to 100 percent throughout the period on appeal, the matter of entitlement to an earlier effective date for PTSD is moot.  The Board also highlights that this claim was the same as a request for higher ratings for PTSD during the period under appeal.  As the AOJ characterized it as an effective date claim, however, and the Board's current decision renders moot the issue, there is no need to recharacterized this claim.  That is, the Veteran has asserted that the higher rating should be from an earlier date.  The current decision, however, grants a schedular 100 percent rating throughout the period in question, and thus, the Board finds that there is no basis for disagreement remaining as the benefit sought has been granted throughout the period on appeal.  Here, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to the claim for an earlier effective date for PTSD must be dismissed.

As the 100 percent rating has been granted, there is no duty to address an extra-schedular rating.

Bronchitis

The Veteran contends that his bronchitis is more severe than is contemplated by his current 0 percent rating.

STRs dated in 2001 and 2002 note a long history of bronchitis and respiratory problems.  In November 2001, the Veteran was placed on a physical profile for acute bronchitis and upper respiratory illness.  In May 2002, the Veteran reported having a chronic cough since 1998.  The assessment was resolving upper respiratory infection.  September 2002 spirometry showed pre-bronchodilator results of FEV1 to 83 percent, FEV1/FVC to 84 percent, and DLCO to 77 percent.  [Pre-bronchodilator results were used as the post-bronchodilator results were poorer.  See 38 C.F.R. § 4.96].

On January 2005 general medical examination, the Veteran reported recurrent bronchitis and pneumonia annually.  September 2005 spirometry showed pre-bronchodilator results of FEV1 to 78 percent and FEV1/FVC to 98 percent.  [Pre-bronchodilator results were used as the post-bronchodilator results were poorer.  See 38 C.F.R. § 4.96].

On April 2006 VA respiratory examination, the Veteran reported a recurrent productive cough with sputum that will last for several weeks.  He reported an increased incidence of upper respiratory infections since 2002, with two episodes of bronchitis.  He denied any periods of incapacitation due to bronchitis in the past year.  A physical examination showed no dyspnea on exertion, the chest was symmetric with respirations, and the lungs were clear to auscultation.  Pulmonary function testing reflected FEV1 to 91%, FEV1/FVC to 68% (out of 75) and DLCO was to 136%.  [The Board notes that these findings were pre-bronchodilator studies].  The examiner interpreted the findings as showing minimal obstructive defect and that lung volumes and diffusion capacity were within normal limits.  Chest X-rays were normal.

A February 2008 private treatment record notes a diagnosis of bronchitis.  It was noted that there was a bilateral wheeze throughout the lungs and there was clear to yellowish drainage in the nares and posterior pharynx.  The Veteran was prescribed prednisone and an albuterol inhaler.

On November 2008 VA respiratory examination, the Veteran reported recurrent symptoms of acute bronchitis about twice a year, usually during the winter months, with cough and wheezing.  He reported using an oral inhaler for shortness of breath.  He further reported that when he was treated for respiratory infections in February and April, he was in bed during prescribed treatment for a total of two weeks.  Pulmonary function testing showed post-bronchodilator studies of FEV1 to 100 percent, FEV1/FVC to 118 percent, and DLCO to 122 percent.  [The Board notes that post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless such were poorer than the pre-bronchodilator results.  See 38 C.F.R. § 4.96.]  Chest X-rays revealed no active infiltration, consolidation, effusion, or pneumothorax.  The examiner's impression was no active cardiopulmonary disease and no change since April 2006.  Chronic, recurrent bronchitis, currently stable, was diagnosed.  The examiner noted that there was no significant effect on function or usual occupational activities.

On November 2010 VA general medical examination, the Veteran reported that since his last VA examination, he has used his inhaler more frequently (daily) to allow for ease of breathing.  On November 2010 VA respiratory system examination, the examiner noted that the Veteran's course since onset has been progressively worse and that he used an inhaled bronchodilator daily.  The examiner noted a diagnosis of asthma, associated with the diagnosis of bronchitis.  Pulmonary function testing showed pre-bronchodilator results of FEV1 to 114 percent, FEV1/FVC to 83 percent, and DLCO to 111 percent. [The Board notes that post-bronchodilator studies were not done.]  The examiner indicated that pulmonary function testing was compatible with obstructive asthma.

On July 2014 VA respiratory examination, the Veteran reported becoming short of breath with walking moderate distances.  The examiner noted that the use of oral or parenteral corticosteroid medications is not required, but that the use of inhaled bronchodilator therapy is required daily.  A July 2014 Chest X-ray showed no acute cardio-pulmonary disease.  Pulmonary function testing showed pre-bronchodilator results of FEV1 to 103 percent, FEV1/FVC to 82 percent, and DLCO to 105 percent.  The examiner noted that post-bronchodilator testing was not indicated for the Veteran's condition.  The examiner also noted that the Veteran's respiratory condition does not impact his ability to work.

The Veteran's bronchitis has been assigned a 0 percent rating under Code 6600, which provides for a 10 percent rating for bronchitis when the FEV1 is 71 to 80 percent predicted, or; FEV1/FVC is 71 to 80 percent predicted,  or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is assigned when the FEV1 is 56 to 70 percent predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is assigned when the FEV1 is 40 to 55 percent predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A maximum 100 percent rating is awarded for FEV-1 less than 40 percent of predicted value; or the ratio of FEV-1/FVC is less than 40 percent; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600.

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions.  When evaluating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

Considering the evidence of record, the Board finds that a compensable rating is not warranted.  In this regard, the evidence shows that at no time has the Veteran's FEV1 or FEV1/FVC results been shown to be 71 to 80 percent predicted.  Regarding DLCO results, the Board notes that the evidence has consistently shown scores greater than 80 percent, with the exception of the 77 DLCO result obtained in September 2002.  The Board finds that although this one result shows a disability picture warranting a 10 percent rating, the overwhelming majority of the evidence shows that the Veteran's bronchitis disability picture is more nearly approximated by a noncompensable rating.  This one finding, in the Board's judgment does not warrant a higher rating for any period of time as there is no distinct period in which the overall disability picture more nearly meets the criteria for a 10 percent rating.  Accordingly, a compensable rating for bronchitis is not warranted.

The record also does not establish that the rating criteria are inadequate for rating the Veteran's bronchitis such that an extraschedular rating is warranted.  The Veteran has not complained of or alleged any symptomatology not considered by the rating criteria.  The effects of the Veteran's bronchitis have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The evidence and the facts of this case also do not raise the issue of a total disability rating based on individual unemployability (TDIU).  See Shinseki v. Rice, 22 Vet. App. 447 (2009).


Ulcerative Colitis

The Veteran filed a claim for an increased rating for ulcerative colitis in February 2007.

An October 2006 VA treatment record noted that the Veteran had ulcerative colitis which caused him frequent diarrhea.

On March 2007 VA intestines examination, the Veteran reported a history of ulcerative colitis, watery diarrhea 3 to 4 times a day and no surgical interventions.  He reported constant daily diarrhea for 2 to 3 years, a 21 pound weight loss, and having 2 to 6 semi-liquid stools after eating.  The examiner noted that a February 2007 colonoscopy showed hemorrhoids, erythema, friability, and granularity of the cecum, proximal colon, and distal rectum, suggesting los-grade or quiescent Crohn's disease.  There was no definite active inflammation seen and it was noted as having a possible irritable bowel component.  On examination, the examiner found no signs of malnutrition or anemia.  The abdomen was soft and with no distension.  The Veteran was moderately tender in the midline gastric and lower midline areas.  There was no rebound tenderness or guarding.  His bowel sounds were active and there were no bruits, mass, or organomegaly.  The diagnosis was ulcerative colitis with aggravation of hemorrhoids; frequent (2 to 6 times/day) symptomatology.  

On November 2010 VA general medical examination and VA intestines examination, the Veteran stated that his hemorrhoids are bigger and he has more rectal bleeding.  The examiner found that the Veteran's overall general health was fair and there were no signs of significant weight loss or malnutrition, anemia, a fistula, an abdominal mass, or abdominal tenderness.

On July 2014 VA intestinal conditions examination, the examiner noted a diagnosis of ulcerative colitis.  The Veteran reported that since his diagnosis (in 2003), he gets mild, daily stomach cramps which are not related to meals or eating and that he has diarrhea 2-3 times a week with bleeding from his hemorrhoids.  The examiner noted that the Veteran takes medication for his intestinal condition, but has not had surgical treatment.  Symptoms were noted to be diarrhea and abdominal distension.  The examiner also noted that the Veteran has frequent episodes of bowel disturbance with abdominal distress, and has had episodes of exacerbations and/or attacks of the intestinal condition 7 or more times in the past 12 months.  It was further noted that the Veteran has lost weight, but the examiner indicated that the Veteran did not have malnutrition.  The examiner noted a February 2011 colonoscopy report which indicated "no masses, lesions, polyps or other abnormalities."  The examiner found that the Veteran's intestinal condition would impact his ability to work in that he must be near toilet facilities due to the unpredictability of his diarrheal bowel movements.  Following an examination, the examiner opined that the Veteran's colitis has not resulted in marked malnutrition, anemia, general debility, or serious complications such as a liver abscess.  He stated that there have been numerous, mild attacks of ulcerative colitis per year, but such have not resulted in malnutrition and health only fair during remissions.  The examiner concluded that the colitis is mild with frequent exacerbations.

Following a review of the evidence, the Board finds that the preponderance of the evidence does not more nearly approximate the criteria for a 60 percent rating for ulcerative colitis at any time over the course of this appeal.  The Veteran's ulcerative colitis symptoms have not been described anywhere in the record as "severe."  Instead, his disability has been generally described as "mild with frequent exacerbations."  Under Diagnostic Code 7323, located in 38 C.F.R. § 4.114, a higher rating is warranted when the disability is severe; with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted when the disability is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

Additionally, while the evidence does show the Veteran has frequent attacks per year, it does not show malnutrition and that his health is only fair during remissions.  While there is evidence that he has suffered from weight loss due to his symptoms, it is significant that three different VA examiners over a span of 7 years have found that the Veteran's disability was not characterized by malnutrition.  

In short, although the evidence of record shows that the disability has significant symptoms, these levels of disability (60 percent and 100 percent) are not shown by the evidence of record.

The Board has also considered the Veteran's statements that his ulcerative colitis is worsening.  However, as noted in the introduction, the Veteran's rating for ulcerative colitis was increased to 30 percent throughout by an August 2014 rating decision.  Since that time, he has not made any contentions about why a rating higher than 30 percent is warranted.

Regardless, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability, to the extent that he would claim that a rating higher than 30 percent is warranted.

In summary, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.  That is, in short, although the evidence of record shows that the disability has significant symptoms, these levels of disability (60 percent and 100 percent) are not shown by the evidence of record.

The record also does not establish that the rating criteria are inadequate for rating the Veteran's ulcerative colitis such that an extraschedular rating is warranted.  The Veteran has not complained of or alleged any symptomatology not considered by the rating criteria.  The effects of the Veteran's ulcerative colitis have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The evidence and the facts of this case also do not raise the issue of a total disability rating based on individual unemployability (TDIU).  See Shinseki v. Rice, 22 Vet. App. 447 (2009).

Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in December 2011, the Veteran withdrew his appeal in the matters of the ratings for the cervical spine, thoracic and lumbar spine, radiculopathy of the right upper and lower extremities, and the right knee disabilities.  As he has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

Service connection for tinnitus is granted.

A 100 percent rating for PTSD is granted for the entire period under appeal (June 3, 2004 to the present), subject to the laws and regulations governing the payment of monetary awards.

The Veteran's appeal seeking an earlier effective date for the 70 percent rating for PTSD is dismissed.

A compensable rating for bronchitis is denied.

A rating in excess of 30 percent for ulcerative colitis is denied.

The Veteran's appeal seeking increased ratings for the cervical spine, thoracic and lumbar spine, radiculopathy of the right upper and lower extremities, and the right knee disabilities is dismissed.


REMAND

The Veteran claims that he has dizziness due to service.  The Board remanded, in part, for a VA examination to secure a medical opinion about whether the Veteran's dizziness was due to service.  In July 2014, a VA medical examiner opined that the Veteran's dizziness was due to the known clinical diagnosis of a seizure disorder, and at least as likely as not had its onset in service.  The examiner then stated that although the symptom of dizziness was not definitively diagnosed until the seizure disorder was diagnosed in March 2007, "the symptom was present during military service and during acute labyrinthitis in 2002, although this is a second etiology and the infection is transient and does not usually result in long-term dizziness."  This opinion is contradictory.  Accordingly, the Board finds that a supplementary medical opinion accompanied by a detailed rationale is warranted. 

The issue of entitlement to service connection for prostate cancer was denied in a July 2013 rating decision.  Correspondence from the Veteran received in July 2014 expresses disagreement with the denial and can reasonably be interpreted as a (timely) notice of disagreement with the July 2013 rating decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.


Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for his dizziness.

2.  Arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's disability manifested by dizziness.  The record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

(a)  Is the Veteran's reported dizziness attributable to any known clinical diagnosis (and specifically to a seizure disorder)?

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's dizziness is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?

(c)  If the Veteran's dizziness is attributable to a known clinical diagnosis, is it at least as likely as not (a 50% or greater probability) that such diagnosed condition had onset during his active service or was otherwise caused by his active service, to include labyrinthitis in 2002.

A complete rationale for all opinions expressed should be provided, to include discussion of the July 2014 VA examiner's opinion.

3.  Then review the record and readjudicate the claim of service connection for disability manifested by dizziness.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

4.  Regarding entitlement to service connection for prostate cancer, review the determination and, if it remains denied, issue an appropriate SOC in this matter.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


